Title: To Thomas Jefferson from Chastellux, 3 September 1785
From: Chastellux, François Jean de Beauvoir, Chevalier de
To: Jefferson, Thomas



à Paris le 3 7bre. 1785

Vous m’avés charmé, monsieur, en me témoignant d’une maniere si aimable que la lecture de mon journal vous avoit interessé. Je vous avouerai que ce n’étoit pas sans une sorte d’inquietude que j’attendois le jugement que vous en auriés porté, car c’est à mon ouvrage qu’il faudroit appliquer ce que vous dittes de votre personne. Permettés moi de vous observer à cette occasion qu’il est à desirer que dans les affaires politiques que vous avés à traitter, vous sachiés mieux parvenir à votre but que dans celles dont votre modestie seule est l’objet. En effet on ne peut pas plus mal reussir que vous l’avés fait en voulant diminuer l’opinion que j’ai concue de vous en amerique; et vous meriteriés que pour preuve justificative de mes assertions, je fisse imprimer la lettre pleine de graces et de sentiment que vous venés de m’ecrire. Ne me disputés donc plus, monsieur, une opinion sur laquelle je m’obstine de plus en plus, et permettés moi au contraire de me prévaloir de ce que je peux prouver à mes compatriotes pour concilier leur confiance sur les objets qu’ils ne pourront pas approfondir. Mais est-il bien possible que vous ayés trouvé aussi peu de fautes à corriger dans mon manuscript? Me voila tout à fait encouragé et certainement mes deux journaux parroitront dans le cours de l’hiver, ainsi que ma lettre au docteur Madisson. Ce sera avec grand plaisir que j’absoudrai les virginiens du peché que je leur ai reproché, en les taxant d’etre attachés à leurs interets. Voiés ce qui m’avoit induit en erreur: dans tous les marchés que nos commissaires ont eu à faire avec les virginiens, ils ont trouvé plus de cupidité et moins de bonne foi que dans les provinces de l’est, mais ils n’ont pas eu affaire à des proprietaires, ou des gens qui puissent representer le caractere national. Sans doute ceux qui ont traitté avec eux etoient de ces hommes qui courent après toutes les entreprises et qui regardent comme leur patrie tous les lieux ou il y a de l’argent à gagner.
Depuis que j’ai eu l’honneur de vous voir, j’ai recu le livre de  Mr. Ramsay, avec une lettre de lui et une autre de Mr. de Marbois, le tout dans un paquet contresigné Vergennes. Je vais employer mes premiers momens de loisir à lire cet ouvrage et j’aurai l’honneur d’en causer avec vous dès que vous serés debarrassé de vos dépeches. Si votre matinée etoit libre lundi prochain, voudriés vous aller voir les tableaux du palais royal? Je serai absolument à vos ordres et il suffira que vous me fassiés dire dans la journée de demain à quelle heure je devrois vous aller prendre chés vous.
Je desire ardemment, monsieur, me dedommager de ce que des circonstances malheureuses m’ont fait perdre depuis votre arrivée icy et je n’aurai jamais assés d’occasions de vous entretenir du sincère et inviolable attachement avec lequel j’ai l’honneur d’être, Monsieur, votre tres humble et tres obeissant serviteur,

Le Mis. de chastellux

